Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Tyel Lashawn Claiborne, Sr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) action for failure to prosecute. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Claiborne’s informal brief does not challenge the basis for the district court’s disposition, Claiborne has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process. AFFIRMED